        Case 2:19-cv-00002-SMJ         ECF No. 7   filed 02/15/19   PageID.37 Page 1 of 3



 1   AARON D. DUNHAM (WSBA No. 46405)
 2   WOLFF, HISLOP & CROCKETT, PLLC
 3   12209 E. Mission Ave., Suite 5
     Spokane Valley, WA 99206
 4
     Telephone (509) 927-9700
 5   Fax (509) 777-1800
 6
 7   Attorneys for Defendants
     AMERICAN CREDIT ACCEPTANCE, LLC,
 8
     PAR, INC., and JILLIAN RAE LEE-BARKER
 9   dba COEUR D’ALENE VALLEY RECOVERY SERVICES
10
11
12
                              UNITED STATES DISTRICT COURT
13
14                          EASTERN DISTRICT OF WASHINGTON
15
16                                     SPOKANE DIVISION
17                                            ) Case No.: 2:19 CV-2
     HECTOR LOYOLA and LINDA                  )
18   LOYOLA,                                  )
19                         Plaintiffs,        ) DECLARATION OF
                                              )
20       v.                                   ) AARON D. DUNHAM
                                              )
21                                            )
     AMERICAN CREDIT ACCEPTANCE,              )
22                                            )
     LLC, PAR, INC., and JILLIAN RAE LEE- )
23   BARKER dba COEUR D’ALENE                 )
                                              )
24   VALLEY RECOVERY SERVICES,                )
                                              )
25                                            )
                                 Defendants. ))
26                                            )
27                                            )
                                              )
28
29          The undersigned, AARON D. DUNHAM, declares as follows:
30
            1.      I am over the age of 18, competent to testify about the matters stated
31
32   below, and have personal knowledge of them.


     Dunham Decl.
     pg. 1
        Case 2:19-cv-00002-SMJ         ECF No. 7    filed 02/15/19   PageID.38 Page 2 of 3



 1          2.      I am an attorney at Wolff, Hislop & Crockett, PLLC, and counsel of
 2
 3   record for all the Defendants in this case, including American Credit Acceptance,
 4
     LLC, PAR, Inc., and Jillian Rae Lee-Barker dba Coeur D’Alene Valley Recovery
 5
 6   Services.
 7
            3.      On February 5, 2019, the Defendants invoked the arbitration provision
 8
 9   in paragraph 20 of the Retail Purchase Agreement as to all claims in the
10
11   Complaint. This was done by sending a letter to the Loyolas’ counsel.
12
            4.      After invoking arbitration, I spoke with their counsel over the phone. In
13
14   that call, he acknowledged receiving the letter and said the Loyolas would not
15
     agree to arbitrate.
16
17          5.      I declare under penalty of perjury that the foregoing is true and correct.
18
19          Executed on February 15, 2019 at Spokane Valley, Washington.
20
21                                              /s Aaron D. Dunham
22                                              AARON D. DUNHAM, WSBA #46405
23
24
25
26
27
28
29
30
31
32



     Dunham Decl.
     pg. 2
        Case 2:19-cv-00002-SMJ     ECF No. 7   filed 02/15/19   PageID.39 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2
 3   I hereby certify that on February 15, 2019, I electronically filed the foregoing with
     the Clerk of the Court using the CM/ECF System, which in turn automatically
 4
     generated a Notice of Electronic Filing (NEF) to all parties in the case who are
 5   registered users of the CM/ECF system. The NEF for the foregoing specifically
 6   identifies recipients of electronic notice:
 7
     FOR PLAINTIFFS
 8
 9   Alexander B. Trueblood
10   Trueblood Law Firm
11   1700 Seventh Ave., Suite 2100
     Seattle, WA 98101-1360
12
     Telephone: (206) 707-9685
13   Fax: (206) 832-4676
14   Email: alec@hush.com
15
16
17   Signed and dated at Spokane Valley, Washington this 15th day of February, 2019.
18
19   WOLFF, HISLOP & CROCKETT, PLLC
20
     By: /s Aaron D. Dunham
21   Aaron D. Dunham, WSBA No. 46405
22   12209 E. Mission Ave., Suite 5
23   Spokane Valley, WA 99206
24
     Telephone: (509) 927-9700
     Fax: (509) 777-1800
25
     Email: adunham@whc-attorneys.com
26
27
28
29
30
31
32



     Dunham Decl.
     pg. 3
